578 P.2d 655 (1978)
Glenn M. HILL, Petitioner-Appellant,
v.
Arnold MILLER, Sheriff of Arapahoe County, Respondent-Appellee.
No. 27909.
Supreme Court of Colorado, En Banc.
May 15, 1978.
John A. Purvis, Colorado State Public Defender, Craig L. Truman, Chief Deputy State Public Defender, Denver, Karl M. Gustafson, Deputy State Public Defender, Littleton, for petitioner-appellant.
J. D. MacFarlane, Atty. Gen., David W. Robbins, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., Anthony Marquez, Asst. Atty. Gen., Denver, for respondent-appellee.
KELLEY, Justice.
This appeal concerns the sufficiency of extradition documents submitted by the State of Oklahoma to the Governor of the State of Colorado pursuant to section 16-19-104, C.R.S.1973. At the hearing upon appellant Hill's petition for a writ of habeas corpus, he contended that the extradition documents were insufficient because the warrant issued on October 27, 1976, did not contain a contemporaneous affidavit establishing probable cause for the issuance of that warrant. Such an affidavit was filed on August 1, 1977. The court denied the petition for writ of habeas corpus, ruling that the extradition documents viewed as a whole substantially complied with the statute. We affirm.
In Wood v. Leach, Colo., 540 P.2d 1084 (1975), we held that
"whether the affidavits establishing probable cause were executed before or after the charging document is immaterial, provided that the extradition documents, viewed in their entirety, establish probable cause that the person to be extradited committed the offense." (citations omitted).
The documents in the instant case fulfilled this standard.
Accordingly, we affirm.